                                                 Case 3:18-cv-06827-VC Document 183 Filed 06/24/21 Page 1 of 2

     UNITED STATES DISTRICT COURT
   NORTHERN DISTRICT OF CALIFORNIA
                                                                           BILL OF COSTS                                                           COURT USE ONLY
                                                                                                                                    OBJECTION DEADLINE:
      Form CAND 133 (Rev. 2/2017)                   Please follow the instructions on page 3 when completing this form.
                                                                                                                                    OBJECTION FILED: YES       NO 

1. CASE NAME                                                   2. CASE NUMBER                  3. DATE JUDGMENT ENTERED           4. PARTY AGAINST WHOM JUDGMENT WAS ENTERED
JEREMIAH REVITCH V. NEW MOOSEJAW, LLC, et al.,                 3:18-cv-06827-VC                June 10, 2021                      JEREMIAH REVITCH



5. NAME OF CLAIMING PARTY                                      6. NAME OF ATTORNEY FOR CLAIMING PARTY (or indicate “PRO SE”)      7. PHONE AND EMAIL OF CLAIMING PARTY, IF PRO SE
NAVISTONE, INC.                                                DAVID SWETNAM-BURLAND



8. REQUEST TO TAX THE FOLLOWING AS COSTS:                                                                                  (SHADED AREAS ARE FOR COURT USE ONLY)

             COST ITEM                  AMOUNT CLAIMED        LIST SUPPORTING DOCUMENTATION               Amt Allowed          Disallowed               Disallowance Reason
                                                                                                                                                            Code/Notes
 a. FEES OF THE CLERK AND FOR SERVICE OF PROCESS

  Filing Fees and Docket Fees,                     N/A
  Civil LR 54-3(a)(1), 18 U.S.C.
  1923

  Service of Process, Civil LR 54-                 N/A
  3(a)(2)

 b. REPORTERS’ TRANSCRIPTS

  Transcripts for appeal, Civil LR                 N/A
  54-3(b)(1)

  Rulings from the bench, Civil LR                 N/A
  54-3(b)(2)

  Other transcripts (by order or                   N/A
  stipulation), Civil LR 54-3(b)(3)

 c. DEPOSITIONS

  Deposition transcript/video                $33,448.75   Declaration of David Swetnam-Burland, Ex. A,
  recording, Civil LR 54-3(c)(1)                          Veritext Expenses.

  Deposition exhibits, Civil LR 54-
  3(c)(3)

  Notary & reporter attendance                     N/A
  fees, Civil LR 54-3(c)(4),(5)

 d. REPRODUCTION, EXEMPLIFICATION

  Government records, Civil LR                     N/A
  54-3(d)(1)

  Disclosure/formal discovery                $29,275.00   Declaration of David Swetnam-Burland, Ex. B,
  documents, Civil LR 54-3(d)(2)                           Everlaw Expenses.

  Trial exhibits, Civil LR 54-3(d)(4)              N/A
                                                    Case 3:18-cv-06827-VC Document 183 Filed 06/24/21 Page 2 of 2

  Visual aids, Civil LR 54(d)(5)                         N/A

 e. WITNESS FEES AND EXPENSES

  Total from itemized Witness                            N/A
  Fees worksheet,* Civil LR 54(e)

 f. COURT-APPOINTED PROFESSIONALS, INTERPRETERS

  Fees for special masters &                             N/A
  receivers, Civil LR 54-3(f)

  Court-appointed experts,                               N/A
  28 USC § 1920(6)

  Interpreters and special                               N/A
  interpretation services, 28 USC
  §§ 1828, 1920(6)

 g. MISCELLANEOUS COSTS

  Costs on appeal, Civil LR 54-                          N/A
  3(g) & FRAP 39

  Costs of bonds and security,                           N/A
  Civil LR 54-3(h)

 TOTAL AMOUNT                                 $62,723.75                                                            $    0.00                  $    0.00

9. ADDITIONAL COMMENTS, NOTES, ETC:


10. AFFIDAVIT PURSUANT TO 28 USC § 1924: I declare under penalty of perjury that the foregoing               11. Costs are taxed in the amount of                       and included in the judgment.
costs are correct and were necessarily incurred in this action and that the services for which fees have
been charged were actually and necessarily performed.                                                        Susan Y. Soong
Name of Attorney/Claiming Party:                                                                             Clerk of Court

SIGNATURE: /s/ David Swetnam-Burland                                        DATE: June 24, 2021              BY:                                       , Deputy Clerk               DATE:


                                               *WITNESS FEES/EXPENSES COMPUTATION WORKSHEET FOR ITEM 8.e OF REQUEST TO TAX COSTS (28 USC 1821)

                                                                                  ATTENDANCE                                  SUBSISTENCE                           TRAVEL/MILEAGE                TOTAL COST
        WITNESS NAME , CITY AND STATE OF RESIDENCE                             # Days               $ Cost               # Days               $ Cost        Travel Cost or                          Per Witness
                                                                                                                                                                                   $ Cost
                                                                                                                                                              # Miles POV




                                                                                                                                TOTAL WITNESS FEES/EXPENSES                                         $ 0.00
